

115 HR 7045 IH: Aircraft Avionics Systems Cybersecurity Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7045IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Aviation Administration to address cybersecurity concerns for aircraft
			 avionics systems, including software components.
	
 1.Short titleThis Act may be cited as the Aircraft Avionics Systems Cybersecurity Act. 2.Securing aircraft avionics systems (a)In generalThe Administrator of the Federal Aviation Administration shall consider, where appropriate, revising Federal Aviation Administration regulations regarding airworthiness certification—
 (1)to address cybersecurity for avionics systems, including software components; and (2)to require that aircraft avionics systems used for flight guidance or aircraft control be secured against unauthorized access via passenger inflight entertainment systems through such means as the Administrator determines appropriate to protect the avionics systems from unauthorized external and internal access.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider the recommendations of the Aircraft Systems Information Security Protection Working Group under section 2111 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).